DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 7, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roe et al. US Patent Application Publication 2014/0366293.

As to claim 1, Roe teaches an absorbent article 1/30/70 comprising a topsheet 21/41/72, a backsheet 20/40/71, and an absorbent core structure 22/42/73 comprising a wearer facing core layer comprising either a heterogeneous mass layer or a fibrous structure comprising a fibrous network (paragraphs 0124, 0125, and 0128) wherein a 

As to claim 7, Roe teaches the integrated layers comprise a pattern of nodes 6 connected by struts (planar spaces between the nodes 6). 

As to claim 13, Roe incorporates by reference (at paragraph 0131) McConnel USPN 4057669 who teaches a nonwoven web comprising a composite of several layers (col. 6, lines 62-65). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 3, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. US 2014/0366293.
As to claims 3 and 4, Roe does not teach the group of fibers is physically inserted into the wearer facing core layer, which is directed to a process of making the article.  However, Roe teaches a grouping of fibers 8/36/76 of the topsheet 21/41/72 is arranged with the wearer facing core layer of the absorbent structure 22/42/73  so that within a single X-Y plane, fibers from the topsheet are in contact with fibers of the wearer facing core layer (Figures 1-4, 7, and 8) as claimed. Roe teaches the mechanical intermeshing can include protrusions, depressions, apertures, embossing, debossing, and 
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113. 

As to claims 9 and 10, Roe teaches the fibrous network comprises thermoplastic fibers (paragraphs 0124, 0125, and 0128), but does not teach the fibers having the claimed lengths or amount of fibers.  However, Roe teaches multiple fibers 8/36/76 having lengths sufficient to have portions formed into the nodes (tufts 6; paragraph 0093; Figures 1-4, 7, and 8).  Additionally, Roe teaches the length of the tufts and spacing therebetween may be varied (paragraph 0092).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the claimed lengths depending on the desired design or appearance of the tufts.

9.	Claims 5, 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. US as applied to claim 1 above in view of Hubbard, Jr. et al. US Patent . 

As to claim 5, Roe teaches the present invention substantially as claimed.  Roe teaches the absorbent structure (substrate layer) may comprise an open cell foam, but does not specifically teach a heterogeneous mass layer.  Hubbard, Jr. teaches an absorbent containing an open cell foam used in a heterogeneous mass.  Hubbard teaches the open celled foam can be used in a continuous form or broken up into foam pieces (paragraph 0003).  Hubbard further teaches the benefit of using a heterogeneous mass is that it allows discrete portions of foam to be integrated into a substrate and parts of the substrate are integrated into the foam which creates a uniform foam with open cells and large openings for optimal absorbency (Hubbard paragraphs 0004, 0005, 0041, 0045t).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to use the heterogeneous mass layer of Hubbard as the absorbent structure of Roe since both Roe and Hubbard teach an open cell foam and the absorbent structure of Hubbard is used in the same environment (Hubbard paragraph 0041) as the absorbent structure of Roe. 

As to claim 6, Roe/Hubbard, teach the absorbent core structure may comprise a heterogeneous mass layer combined with a layer comprising superabsorbent gelling materials (Hubbard paragraph 0190). It would have been obvious to place the superabsorbent layer as the lower layer so that the more absorbent portion is underneath a lesser absorbent portion of the layer so that the absorbent can be fully utilized to transport and capture fluids from the wearer facing surface toward the absorbent material. As to claim 8, Hubbard teaches a grid pattern of the absorbent structure (Figure 9, paragraph 0199).  The pattern of nodes and struts of Roe would comprises gaps between the struts (areas between the tufts) when combined with the grid pattern of Hubbard. As to claim 12, Roe does not teach the group of fibers is physically inserted into the wearer facing core layer, which is directed to a process of making the article.  However, Roe teaches a grouping of fibers 8/36/76 of the topsheet 21/41/72 is arranged with the wearer facing core layer of the absorbent structure 22/42/73  so that within a single X-Y plane, fibers from the topsheet are in contact with fibers of the wearer facing core layer 
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113. 
Hubbard teaches the absorbent structure comprises enrobeable elements (paragraph 0042).  Since the topsheet of Roe is in contact with the absorbent structure as seen in Figures 1-4, 7, and 8, the topsheet would also be in contact with the enrobeable elements of the heterogeneous mass absorbent structure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781